       Case 2:08-cr-00116-KJM Document 971 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                            No. 2:08-cr-00116-KJM
12                             Plaintiff,                 ORDER
13           v.
14
     Domonic McCarns,
15
                               Defendant.
16

17          On September 30, 2020, Mr. David Garland was appointed to represent Mr. Domonic

18   McCarns with respect to the filing of a motion for compassionate release. ECF No. 955. Mr.

19   Garland is directed to file an explanation why a motion for compassionate release is not yet on
20   file. Mr. Garland may also respond generally to Mr. McCarns’ recent filing, including the

21   suggestion that he needs new counsel. See ECF No. 966 (under seal).

22          IT IS SO ORDERED.

23   DATED: March 18, 2021.




                                                    1
